                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                            Judge Christine M. Arguello


Civil Action No. 17-cv-03068-CMA-NYW

SHANI NURANT SHEIKH ABRAR,

       Plaintiff,

v.

UNITED STATES OF AMERICA,
JOE MOOREHEAD, Warden,
JASON GUNTHER, S.O.E., and
COZZA-RHODES, Warden,

       Defendants.


       ORDER ADOPTING NOVEMBER 20, 2018 RECOMMENDATION OF
                  UNITED STATES MAGISTRATE JUDGE
______________________________________________________________________

       This matter is before the Court on the November 20, 2018 Recommendation

(Doc. # 77) by United States Magistrate Judge Nina Y. Wang that Defendants’ Motions

to Dismiss under Fed. R. Civ. P. 12(b)(6) (Doc. ## 37, 49, 56) should be granted. The

Recommendation is incorporated herein by reference. See 28 U.S.C. § 636(b)(1)(B);

Fed. R. Civ. P. 72(b).

       The Recommendation advised the parties that specific written objections were

due within fourteen (14) days of being served with a copy of the Recommendation.

(Doc. # 77 at 15.) Accordingly, objections to the Recommendation were due on
December 4, 2018. However, Plaintiff did not file a timely objection.1 “In the absence of

timely objection, the district court may review a magistrate [judge’s] report under any

standard it deems appropriate.” Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991)

(citing Thomas v. Arn, 474 U.S. 140, 150 (1985) (stating that “[i]t does not appear that

Congress intended to require district court review of a magistrate’s factual or legal

conclusions, under a de novo or any other standard, when neither party objects to those

findings.”)).

       The Court has reviewed all relevant pleadings concerning the underlying claim

and the Recommendation. Based on this review, the Court concludes that Magistrate

Judge Wang’s thorough and comprehensive analyses and recommendations are

correct and that “there is no clear error on the face of the record.” Fed. R. Civ. P. 72

Advisory Committee’s Note. Therefore, the Court ADOPTS the Recommendation of

Magistrate Judge Wang as the findings and conclusions of this Court.

       Accordingly, it is ORDERED that the Recommendation of the United States

Magistrate Judge (Doc. # 77) is AFFIRMED and ADOPTED. It is

       FURTHER ORDERED that Defendants’ motions to dismiss (Doc. ## 37, 49, 56)

are GRANTED. With respect to the individual defendants, Moorhead, Gunther, and

Cozza-Rhodes, Plaintiff’s claims are dismissed without prejudice because the




1
  The Court notes that the Magistrate Judge and this Court struck various filings submitted by
Tony E. Powell after previously warning Mr. Powell that “because he is not Mr. Abrar’s lawyer,
he cannot represent Mr. Abrar in this matter or make [or] sign motions on his behalf.” (Doc.
# 80.) The Court also notes that Mr. Powell and Mr. Abrar filed what appears to be an objection
to the Magistrate Judge’s Recommendation on January 3, 2019. (Doc. # 83.) That objection is
overruled because it is not timely.

                                               2
defendants are entitled to qualified immunity for the reasons stated in the

Recommendation. With respect to Defendant United States of America, Plaintiff’s claim

is dismissed without prejudice and Plaintiff shall have 30 days from the date of this

Order to amend his pleading as detailed in the Recommendation. Should Plaintiff fail to

amend his complaint within 30 days, the claim will be dismissed with prejudice and the

case will be closed. It is

       FURTHER ORDERED that Plaintiff’s Objection (Doc. #83) is overruled as an

untimely objection.

       DATED: January 9, 2019



                                          BY THE COURT:

                                          _________________________________
                                          CHRISTINE M. ARGUELLO
                                          United States District Judge




                                            3
